Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2012/0248394 to Thorne et al.
Claim 1, Thorne discloses a foldable play yard comprising a floor assembly (42,48); at least one top rail assembly 44 comprising at least one upper beam 240; and
at least one corner post 250 assembly movably coupled to the at least one upper beam;
wherein the floor assembly drives the at least one corner post assembly to drive the at least one upper beam to pivot to drive the at least one top rail assembly to be folded when the floor assembly is folded, and the floor assembly drives the at least one corner post assembly to drive the at least one upper beam to pivot to drive the at least one top rail assembly to be unfolded when the floor assembly is unfolded [0011]-[0013][0041][0052].



Claim 2, Thorne discloses the foldable play yard wherein the at least one corner post assembly comprises a first column 250 and a second column 252, a lower end of the first column is pivoted to the floor assembly, an upper end of the first column is movably connected to the at least one top rail assembly, the second column is movable relative to the first column, a lower end of the second column is movably connected to the floor assembly, an upper end of the second column is pivoted to the at least one top rail assembly, the floor assembly drives the second column to move relative to the first column to drive the at least one upper beam to pivot to drive the at least one top rail assembly to be folded when the floor assembly is folded, and the floor assembly drives the second column to move relative to the first column to drive the at least one upper beam to pivot to drive the at least one top rail assembly to be unfolded when the floor assembly is unfolded (fig. 8A,8B,8C,9,10,11,15)
Claim 3, Thorne discloses the foldable play yard wherein the floor assembly comprises a floor hub 48 and at least one floor beam (50,52,60,62) having a first end and a second end, the floor hub is pivoted to the first end of the at least one floor beam, and the lower end of the first column is pivoted to an intervening portion 60 of the at least one floor beam between the first end and the second end of the at least one floor beam (fig. 5,9,10,11, 15).
Claim 4, Thorne discloses the foldable play yard wherein at least one lower slot is formed on the second end of the at least one floor beam, the at least one corner post assembly further comprises at least one lower pin adjacent to on the lower end of the second column and slidably passing through the at least one lower slot, and the lower end of the second column is rotatably and slidably disposed on the second end of the at least one floor beam by cooperation of the at least one lower pin and the at least one lower slot.
Claim 8, Thorne discloses the foldable play yard wherein the corner post assembly further comprises a wheel set 86 disposed on the lower end of the first column.
Claim 9, Thorne discloses the foldable play yard wherein the second column 252 is pivoted to the second end of the at least one floor beam 52.
Claim 10, Thorne discloses the foldable play yard wherein the floor assembly further comprises at least one supporting base 60 connected to the at least one floor beam 50, and the at least one floor beam drives the at least one supporting base to be located beneath the second column when the floor assembly is unfolded (fig. 6).
Claim 12, Thorne discloses the foldable play yard wherein the floor assembly further comprises at least one pivoting component (226,228,229) pivoted to the lower end of the second column and the second end of the at least one floor beam.

Allowable Subject Matter
Claims 5-7, 11, and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673